
	
		II
		112th CONGRESS
		1st Session
		S. 170
		IN THE SENATE OF THE UNITED STATES
		
			January 25
			 (legislative day, January 5), 2011
			Mrs. Boxer introduced
			 the following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To provide for the affordable refinancing of mortgages
		  held by Fannie Mae and Freddie Mac.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Helping Responsible Homeowners
			 Act.
		2.Affordable refinancing
			 of mortgages owned or guaranteed by Fannie Mae and Freddie Mac
			(a)DefinitionsAs
			 used in this Act, the following definitions shall apply:
				(1)DirectorThe
			 term Director means the Director of the Federal Housing Finance
			 Agency.
				(2)EnterpriseThe
			 term enterprise means the Federal National Mortgage Association
			 and the Federal Home Loan Mortgage Corporation.
				(3)Qualified
			 mortgageThe term qualified mortgage means a
			 mortgage that—
					(A)is an existing
			 first mortgage that was made for purchase of, or refinancing another first
			 mortgage on, a one- to four-family dwelling, including a condominium or a share
			 in a cooperative ownership housing association, that is occupied by the
			 mortgagor as the principal residence of the mortgagor;
					(B)is owned or
			 guaranteed by the Federal National Mortgage Association or the Federal Home
			 Loan Mortgage Corporation; and
					(C)the mortgagor is
			 current on payments due under the mortgage.
					(4)Refinancing
			 mortgageThe term
			 refinancing mortgage means a mortgage that meets the following
			 requirements:
					(A)Refinancing of
			 qualified mortgageThe
			 principal loan amount repayment of which is secured by the mortgage shall be
			 used to satisfy all indebtedness under an existing qualified mortgage and any
			 closing costs from the refinancing of the mortgage that the mortgagor chooses
			 to include in the refinanced mortgage.
					(B)Single-family
			 housingThe property that is subject to the mortgage shall be the
			 same property that is subject to the qualified mortgage being
			 refinanced.
					(C)Interest
			 rateThe mortgage shall bear a fair rate of interest, which shall
			 not exceed 40 basis points above the required net yield for a 60-day commitment
			 to purchase a prime conventional conforming fixed rate mortgage as published by
			 the Federal National Mortgage Association or the Federal Home Loan Mortgage
			 Corporation at the time the interest rate is locked in.
					(D)Loan to
			 valueThe mortgage shall not be limited by the loan-to-value
			 ratio.
					(E)Waiver of
			 prepayment penaltiesAll penalties for prepayment or refinancing
			 of the qualified mortgage that is refinanced by the mortgage, and all fees and
			 penalties related to the default or delinquency on such mortgage, shall have
			 been waived or forgiven.
					(F)Term to
			 maturityThe mortgage shall
			 have a term to maturity of not more than 40 years from the date of the
			 beginning of the amortization of the mortgage.
					(b)AuthorityThe Federal National Mortgage Association
			 and the Federal Home Loan Mortgage Corporation shall each carry out a program
			 under this section to provide for the refinancing of qualified mortgages on
			 single-family housing owned by such enterprise through a refinancing mortgage,
			 and for the purchase of and securitization of such refinancing mortgages, in
			 accordance with this section and policies and procedures that the Director of
			 the Federal Housing Finance Agency shall establish. Such program shall require
			 the Federal National Mortgage Association and the Federal Home Loan Mortgage
			 Corporation to purchase or guarantee the refinancing mortgage used to refinance
			 a qualified mortgage upon the request of the mortgagee.
			(c)Prohibition on
			 loan level price adjustments and post settlement delivery feesIn
			 carrying out the program established under this section, the Federal National
			 Mortgage Association and the Federal Home Loan Mortgage Corporation shall not
			 charge the mortgagee any up-front fee beyond the standard guarantee fee for the
			 refinancing of the qualified mortgage through the refinancing mortgage.
			(d)Resubordination
			 of second liensFor any servicer or creditor holding a second
			 lien on a qualified mortgage who refuses to resubordinate that lien, thereby
			 preventing the refinancing of the qualified mortgage, new mortgages originated
			 by that servicer or creditor shall be ineligible for purchase or guarantee by
			 the Federal National Mortgage Association or the Federal Home Loan Mortgage
			 Corporation.
			(e)TerminationThe requirement for an enterprise to
			 refinance qualified mortgages under this section shall not apply to any request
			 for refinancing made after the expiration of the 1-year period beginning on the
			 date of the enactment of this Act. Notwithstanding the prior sentence, the
			 Director, at his or her discretion, may extend the program established under
			 this section, and the requirements of such program shall apply during any such
			 extension, in 1-year increments.
			(f)RegulationsThe
			 Director shall issue any regulations or guidance necessary to carry out the
			 program established under this section.
			3.Notice of the
			 refinancing programThe
			 Federal National Mortgage Association and the Federal Home Loan Mortgage
			 Corporation shall require each servicer of a mortgage owned or guaranteed by
			 each such enterprise to inform each borrower of such mortgage of the
			 refinancing program authorized and established under section 2.
		4.ReportThe Director shall, as part of the monthly
			 Foreclosure Prevention & Refinance Report published by the Director,
			 include information on the progress of the refinancing program authorized and
			 established under section 2.
		
